Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Remarks
	Applicant’s amendment pertaining to Independent Claim 2 overcomes the prior 112(b) rejection set forth in the Office Action mailed 6/29/2021, consequently, the 112(b) rejection has been withdrawn. 
	The pending Claim 2 was previously indicated allowable if amended to overcome the rejection under 112(b), as indicated in the Office Action mailed 6/29/2021, and Applicant’s amendment now places the application in condition for Allowance.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sabbir Hasan/Examiner, Art Unit 3745